Citation Nr: 0941013	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The April 2006 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from February 8, 2006.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
shown to result in anxiety, depression, isolation, and sleep 
disturbance, resulting in some difficulty in maintaining 
effective social and work relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection, the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of records of 
pertinent medical treatment and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran was 
afforded VA examinations in February 2006 and October 2007.  
The Board notes that in early September 2006 the Veteran 
reported that he had an upcoming VA mental health appointment 
at the Dallas, Texas VA Medical Center (VAMC) on September 
12, 2006.  He requested that the records from that 
appointment be obtained.  In February 2007, the RO requested 
the VAMC records.  The records obtained show mental health 
treatment prior to and since September 12, 2006, but do not 
show that the Veteran was seen on September 12, 2006.  The 
Veteran was informed by a February 2007 supplemental 
statement of the case that there were no VA medical records 
dated September 12, 2006.  There was no response from the 
Veteran regarding any such records.  Since the VA obtained 
all of the Veteran's records available from the VAMC and 
since the Veteran subsequently was provided a VA 
psychological evaluation for rating purposes, the Board finds 
that no additional assistance is required to fulfill the duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.;  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 30 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 30 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM-IV, GAF score of 61 to 70 indicates 
the examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  

A GAF scores ranging from 41 to 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe ritual obsessions, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

The record reveals that the Veteran was first seen for mental 
health evaluation on February 8, 2006.  The Veteran reported 
that he was depressed, that he had bad dreams, and that he 
had a history of impulsive angry thoughts.  The Veteran 
indicated that he was working as a truck driver, that he was 
in a relationship, and that he had significant alcohol 
intake.  The Veteran stated that he no longer fished or 
hunted due to anhedonia.  The diagnoses provided were PTSD, 
chronic depression, and alcohol abuse.  The Veteran was 
assigned a GAF of 45.  The Veteran was placed on 
antidepressant and sleep medication.

On VA psychological examination on February 15, 2006, the 
Veteran described his relationship with his girlfriend as 
shaky.  He stated that he had many close friends, but that he 
did not talk to them often because he stayed very busy at 
work.  He denied any significant involvement in social 
activities except for occasional family get-togethers.  The 
examiner stated that the Veteran was experiencing only mild 
impairment in social and occupational functioning.  She noted 
that the Veteran's work schedule appeared to be a way of 
self-medicating for many of his long-term symptoms of 
anxiety, related to both history of childhood trauma, as well 
as to his history of combat related trauma.  The Veteran 
reported difficulties with concentration and disturbed sleep.  
The examiner thought that the Veteran's depression was 
secondary to the long-term chronic symptoms of PTSD.  The 
diagnoses provided were PTSD and major depressive disorder.  
The examiner stated that the Veteran's symptoms caused mild 
impairment in both social and occupational functioning and 
assigned a GAF of 65.  

In November 2006 the Veteran stated that he liked his job.  
He reported increased depression, anxiety, and panic attacks.  
He also reported irritability, intrusive memories, poor 
sleep, and nightmares.  

The Veteran was provided a VA examination for rating purposes 
in October 2007.  The Veteran complained of worsening 
symptoms, though the examiner noted that there were some 
concerns about possible exaggeration.  The Veteran reported 
that he had been unemployed since January 2007.  The Veteran 
stated that he could not get along with people at work and he 
had been fired.  He asserted that things had been going 
downhill since he lost his job and broke up with his 
girlfriend.  The Veteran stated that he had increased 
depression and that he was isolative.  The Veteran reported 
some general anxiety and anger due to PTSD, but he denied 
becoming physically aggressive.  He also reported sleep 
disturbance and some diminished concentration.  The examiner 
opined that the Veteran's history of chronic difficulties 
getting along with people and losing jobs was likely due to a 
combination of PTSD and alcohol abuse.  The examiner stated 
that the Veteran was not completely unemployable due to 
mental health issues.  The examiner provided an overall GAF 
of 52, but stated that if alcohol abuse were not present his 
GAF would likely be between 60 to 65.  

Considering the most serious symptoms reported, the Board 
finds that the Veteran is entitled to a 50 percent rating for 
his PTSD symptoms from the date of his initial treatment for 
PTSD, which is the date service connection was initially 
granted.  On that date it was noted that he had a GAF of 45, 
which encompasses serious impairment in social, occupational, 
or school functioning.  Furthermore, the Veteran later lost 
his job, apparently partly due to his PTSD symptoms.

The Board finds that the Veteran has not met the criteria for 
a rating in excess of 50 percent for PTSD at any time since 
the grant of service connection.  A VA psychologist in 
February 2006 opined that the Veteran's PTSD only resulted in 
mild impairment in social and occupational functioning.  The 
record reveals that the Veteran was fully employed until 
January 2007 and when examined by a psychologist in October 
2007, the examiner stated that the loss of job was partially 
accounted for by alcohol abuse and that the Veteran was not 
completely unemployable because of mental health issues.  In 
fact the October 2007 examiner indicated that the Veteran's 
GAF, if alcohol were excluded, would likely be in the range 
of 60 to 65, which reflects only mild symptoms.  Overall the 
Veteran has not exhibited the symptoms required for a 70 
percent rating for PTSD.  He has not exhibited suicidal 
ideation, obsessional rituals, illogical speech, near-
continuous panic or depression, unprovoked irritability with 
periods of violence, spatial disorientation, or neglect of 
personal appearance or hygiene.

Because the Veteran has not been shown to meet the 
requirements for a 70 percent rating for PTSD at any time 
since the grant of service connection, staged ratings are not 
for assignment.  See Fenderson.  

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
While the Veteran was fired from his job, this was partially 
attributed to alcohol abuse.  Additionally, the Veteran has 
not undergone any hospitalizations due to PTSD and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by a 50 percent evaluation.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted subject to the law and regulations regarding the 
award of monetary benefits. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


